ORDER
A review of the Court of Appeals’ file indicates the Court has not issued a decision in this matter.
A Notice of Appeal was filed by Fort Peck Tribes, based on a dismissal by the Fort Peck Tribal Court, Honorable Barry Bighorn presiding, of four (4) criminal charges against Defendant/Appellee, Lonnie Headdress, Jr., a juvenile.
The appeal was based on two (2) issues:
1. Dismissal was based on a finding that the court had failed to subpoena the Tribes’ witnesses for the fact-finding hearing.
2. The Defendant, a juvenile, was represented by his father, Lonnie Headdress, Sr., who was an Associate Judge of the Fort Peck Tribal Court at the time.
The Tribes requested a continuance which was denied, and the charges were dismissed without prejudice.
A review of the Court file indicates that the charges against Defendant/Appellee were dismissed without prejudice. The Tribes were given ample opportunity to refile the charges, and chose not to do so. The issues of the appeal are considered moot.
IT IS NOW, THEREFORE, THE ORDER OF THIS COURT THAT:
The Order of the Fort Peck Tribal Court dismissing the charges against Defendant/Appellee is affirmed.